         Case 1:18-cv-08783-NRB Document 103 Filed 03/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
MICHAEL RAPAPORT and MICHAEL           :
DAVID PRODUCTIONS, INC.,
                                       :
                Plaintiffs,                           Case No. 1:18-CV-08783
                                       :
      -against-
                                       :              NOTICE OF PLAINTIFFS’ MOTION
BARSTOOL SPORTS, INC., ADAM SMITH,                    FOR SUMMARY JUDGMENT OR, IN
KEVIN CLANCY, ERIC NATHAN and          :              THE ALTERNATIVE, SUMMARY
DAVID PORTNOY,                                        ADJUDICATION
                                                 :
                   Defendants.
                                       :
-------------------------------------- X
-------------------------------------- X
BARSTOOL SPORTS, INC.,                 :

                   Counterclaimant,              :

       -against-                                 :
MICHAEL RAPAPORT and MICHAEL                     :
DAVID PRODUCTIONS, INC.,
                                                 :
                   Cross-Defendants.
                                       :
-------------------------------------- X


          NOTICE OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT OR, IN
                THE ALTERNATIVE, SUMMARY ADJUDICATION
       PLEASE TAKE NOTICE that, upon the accompanying: (1) Statement of Material Facts

pursuant to Local Civil Rule 56.1; (2) Memorandum of Law in Support of Plaintiffs’ Motion for

Summary Judgment, including all exhibits appended thereto; (3) the Declaration of Richard S.

Busch; (4) the Declaration of Jacob Vega; (5) the Declaration of Jordan Winter; (6) the Declaration

of Michael Rapaport; (7) the Declaration of Sidney P. Blum; (8) the Declaration of Eric Rose; (9)

the Declaration of Daniel Durbin; (10) the Declaration of Rena Unger; and upon all pleadings and

                                                1
        Case 1:18-cv-08783-NRB Document 103 Filed 03/06/20 Page 2 of 2




proceedings heretofore had herein, Plaintiffs Michael Rapaport and Michael David Productions,

Inc (“Plaintiffs”) respectfully move this Court for an Order granting Plaintiffs’ summary judgment

or, in the alternative, summary adjudication and such other and further relief as requested and as

the Court deems just and proper in the above-captioned case, pursuant to Rule 56 of the Federal

Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE THAT, pursuant to the Court’s Order Amending the

Four-Part Briefing Schedule (Dkt. No. 98), Defendants shall file their Opposition to Plaintiffs’

Rule 56 Motion by April 7, 2020, and Plaintiffs shall file their Reply to Defendants’ Opposition

to Rule 56 Motion by May 8, 2020.



DATED: March 6, 2020                                KING & BALLOW

                                                    By: /s/ Richard S. Busch
                                                    Richard S. Busch
                                                    KING & BALLOW
                                                    1999 Avenue of the Stars, Suite 1100
                                                    Century City, CA 90067
                                                    Telephone: (424) 253-1255
                                                    Facsimile: 888-688-0482
                                                    rbusch@kingballow.com

                                                    Attorney for Plaintiffs
                                                    Michael Rapaport and Michael
                                                    David Productions, Inc.




                                                2
